Case 1:21-cv-00372-TWP-TAB Document 1 Filed 02/17/21 Page 1 of 3 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS, INDIANA

  JAIRUS JOHNSON                               )
                                               )
                           Plaintiff,          )
                                               )
                 v.                            )CAUSE NO. 1:21-CV-00372
                                               )
  HAYNES INTERNATIONAL, INC.                   )
                                               )
                           Defendant,          )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, name-above, complains of act and omissions by the Defendant. In

  support of her Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e. and

  42 U.S.C. § 1981 as amended by the Civil Rights Act OF 1991; 28 U.S.C. §§ 1331 and

  1343.

     2. Plaintiff fled a charge with the Equal Employment Opportunity Commission

  (EEOC) and received a notice to sue on January 11, 2021.

                                          PARTIES

     3. Plaintiff is an African-American male and at all relevant times he resided in the

  Southern District of Indiana.

     4. Defendant is a corporation doing business in the State of Indiana in the Southern

  District of Indiana.
Case 1:21-cv-00372-TWP-TAB Document 1 Filed 02/17/21 Page 2 of 3 PageID #: 2




                                            FACTS

     5. Plaintiff began working for the Defendant in September 2015 as a salary roller.

     6. Plaintiff is the only African American roller.

     7. Plaintiff performed his job well.

     8. On June 30, 2020, Plaintiff was notified that he was being terminated due to a

  reduction in force due to a decrease in business.

     9. There are two white salary rollers who have less experience and seniority than

  Plaintiff, however they were not terminated.

     10. A similarly situated Caucasian employee have engaged in conduct of comparable

  seriousness but they have not been terminated.

     11. Plaintiff was terminated due to his race.

                                            COUNT I

     12. Plaintiff incorporates by reference paragraphs 1-11.

     13. Defendant, as a result of terminating Plaintiff due to his race, violated 42 U.S.C. §

  1981.

                                          COUNT II

     14. Plaintiff incorporates by reference paragraphs 1-11.

     15. Defendant, as a result of terminating Plaintiff due to his race, violated Title VII 42

  U.S.C. § 2000 et al.

     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

          A. Award Plaintiff back pay and benefits lost;
Case 1:21-cv-00372-TWP-TAB Document 1 Filed 02/17/21 Page 3 of 3 PageID #: 3




         B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

             pain and suffering, inconvenience, mental anguish and loss of enjoyment of

             life;

         C. Award Plaintiff punitive damages;

         D. Award Plaintiff his cost in this action and reasonable attorney fees;

         E. Grant Plaintiff any other relief which is allowable under the circumstances of

             this case.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd 31235-49
                                                               Attorney for Plaintiff

                              REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd 31235-49
                                                               Attorney for Plaintiff

  Amber K. Boyd 31235-49
  Amber K. Boyd Attorney at Law
  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
